El Juez Asociado Sr. del Toro,
emitió- la opinión del tribunal.
En la Corte de Distrito de Humacao se siguió un proceso contra Bonifacio Soto por el delito de seducción. Se fijó día para la lectura de 1a. acusación y Soto, que se hallaba en liber-tad bajo fianza, faltó en comparecer. Citados entonces los fiadores, no mostraron causa suficiente a juicio de la corte para justificar la conducta del acusado y la corte ordenó la confiscación de la fianza. Pidieron reconsideración los fia-dores y la corte no accedió y apelaron entonces para ante este Tribunal Supremo.
Forma parte de los autos una exposición del caso y de *490ella aparece que la excusa alegada por los fiadores para la falta de comparecencia del acusado fué la de que éste se fra-ilaba enfermo. Los fiadores declararon ellos mismos en la comparecencia para la cual fueron citados y parece que la corte no dio crédito a sus manifestaciones. El frecfro de la falta de comparecencia del acusado es evidente, y como los apelantes no lian demostrado que la corte al no dar crédito a sus manifestaciones, abusara de su poder discrecional, la sentencia recurrida debe confirmarse.
Al pedir reconsideración los fiadores acompañaron una certificación médica creditiva de la enfermedad del acusado en la fecfra en que se le citó para que compareciera ante la corte, certificación que según ellos se encontraba desde el momento oportuno en poder del juez municipal de Vieques' quien “ debido al estado de cosas reinante en dicfro pueblo no la entregó a los fiadores ni la remitió en tiempo a la corte de distrito.” Tampoco aceptó la corte la explicación como excusa suficiente y negó la reconsideración solicitada.
Las mismas consideraciones que dejamos frecfras, son apli-cables afrora. No podemos sustituir nuestro juicio por el de la corte sentenciadora. Ella que oyó declarar a los apelan-tes, estaba en mejores condiciones que nosotros para juzgar con respecto al crédito que debía darse a sus manifestacio-nes. La certificación médica que se acompañó al escrito de reconsideración debió fraberse presentado en la primera opor-tunidad que se concedió a los fiadores. Además el juez de distrito no estaba obligado a aceptar bajo tales circunstan-cias la certeza del frecfro en la misma consignado.
Por virtud de lo expuesto y vista la jurisprudencia de esta Corte Suprema establecida en los casos de Rivera et al. v. Tous Soto, Juez de Distrito, 11 D. P. R. 96; El Pueblo v. Cruz et al., 12 D. P. R. 71, y El Pueblo v. Díaz et al., 12 D. P. R. 124, debe declararse sin lugar el recurso interpuesta y confirmarse la sentencia apelada.

Confirmada la resolución apelada.

*491Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y IíutcMson.